Citation Nr: 1108784	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-32 031	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a bilateral hand disability.

4. Entitlement to service connection for a bilateral leg disability.

5. Entitlement to service connection for a bilateral knee disability.

6. Entitlement to service connection for a disability manifested by headaches.

7. Entitlement to service connection for a bilateral eye disorder with decreased visual acuity, claimed as secondary to a disability manifested by headaches.

8. Entitlement to service connection for substance abuse, to include as secondary to service-connected posttraumatic stress disorder (PTSD).
9. Entitlement to service connection for a disorder of the nervous system (other than a disability manifested by headaches), to include a disability manifested by chronic dizziness and fainting spells.

10. Entitlement to service connection for a disability manifested by insomnia and chronic fatigue.

11. Entitlement to service connection for heart disease, to include as due to herbicide exposure.

12. Entitlement to service connection for hypertension.

13. Entitlement to service connection for a skin disability manifested by moles.

14. Entitlement to service connection for bilateral hearing loss.

15. Entitlement to service connection for tinnitus.

16. Entitlement to service connection for a gastrointestinal disability, to include acid reflux and a hiatus hernia.

17. Entitlement to service connection for a genitourinary disability manifested by urinary frequency/obstruction.

18. Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

19. Entitlement to service connection for a deviated nasal septum.

20. Entitlement to a rating in excess of 30 percent for PTSD.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a April 2004 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO), and issued by the Los Angeles, California RO.  In January 2008, the case, in part, was remanded for additional development and to satisfy notice requirements.  The Veterans Law Judge who issued the January 2008 decision is no longer with the Board; the case has been reassigned to the undersigned.

The Veteran had also initiated an appeal of the denial of service connection for a psychiatric disorder.  An October 2010 rating decision granted service connection for PTSD.  Consequently, that matter is no longer before the Board.  [The Veteran has appealed the rating assigned.]

In January 2008 the Board referred the claim of service connection for Bell's palsy to the RO for appropriate action.  The record does not reflect that any action has been taken; therefore, the matter of service connection for Bell's palsy is again referred to the AOJ for appropriate action.

In his June 2004 notice of disagreement (NOD), the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  At the time of the NOD, he had not established service connection for any disability, and based upon a review of the file, it does not appear that any action was taken on that claim.  In a statement received in November 2010, the Veteran again raises the matter of entitlement to TDIU.  PTSD is now service-connected.  As a claim of entitlement to TDIU has not been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

Finally, the Board notes that in a statement received in November 2010, the Veteran raised a claim of service connection for erectile dysfunction, to include as due to herbicide exposure.  As a claim of service connection for erectile dysfunction has not been adjudicated by the AOJ, the Board does not have jurisdiction over it and it also is referred to the AOJ for appropriate action.

All issues other than service connection for a left shoulder disability, a bilateral hand disability, a bilateral leg disability, a bilateral knee disability, a respiratory disorder, and a deviated nasal septum, and whether new and material has been received to reopen a claim of service connection for a right shoulder disability, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. A left shoulder disability, a bilateral leg disability, a bilateral hand disability, and a respiratory disorder (to include COPD) were not manifested in service, and a preponderance of the evidence is against a finding that any such disability is related to the Veteran's service.

2. The Veteran is not shown to have a right knee disability or a deviated nasal septum.

3. A left knee disability was not manifested in service; left knee arthritis was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current left knee disability is related to his service or to any event therein.

4. An unappealed October 1996 rating decision denied the Veteran service connection for a right shoulder disability based essentially on findings that such disability was not manifested in, or shown to be related to, his service.

5. Evidence received since the October 1996 rating decision does not tend to show that the Veteran's right shoulder disability was manifested in, or might be related to, his service; does not related to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1. Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2. Service connection for a bilateral leg disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3. Service connection for a bilateral hand disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4. Service connection for a respiratory disorder, to include COPD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5. Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).
6. Service connection for a deviated nasal septum is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

7. New and material evidence has not been received, and the claim of service connection for a right shoulder disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claims for service connection, he was advised of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  January 2004 and January 2008 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.   July 2007 and January 2008 letters also informed him of disability rating and effective date criteria.  

Regarding the Veteran's claim to reopen a claim of service connection for a right shoulder disability, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The Veteran was advised of VA's duties to notify and assist in the development of this matter.  While he did not receive complete notice prior to the initial rating decision, a January 2008 letter provided certain essential notice prior to the readjudication of his claim.  Specifically, it provided notice that complied with Kent and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  A July 2010 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim). 

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records (and records from Social Security Administration (SSA)) have been secured.  The RO did not arrange for a VA examination/opinion as to any of the claims decided herein because such was not necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a diagnosis of a right knee disability or a deviated nasal septum, or that bilateral shoulder disability, bilateral hand disability, bilateral leg disability, and/or respiratory disorder may be associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Furthermore, with respect to the Veteran's claim to reopen a claim of service connection for a right shoulder disability, the Board notes that the duty to assist by arranging for a VA examination is not triggered unless new and material evidence is presented or received.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The Veteran has had ample opportunity to respond/supplement the record, and he not alleged that notice in this case was less than adequate.  He also has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in the matters addressed on the merits is met.   Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for a left shoulder disability, a bilateral leg disability, a bilateral hand disability, and a respiratory disorder.

The Veteran's STRs, including his August 1970 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses related to the left shoulder, lower extremities, hands, or respiratory system.  In June 1970, he complained of chest pain.  On examination, it was felt that the chest pain was unrelated to exercise as the description was more compatible with heartburn.  An X-ray showed a left hilar mass, and probable lymph node was assessed.  On August 1970 service separation physical examination, clinical evaluations of the lungs and chest, the neurological system, and the upper and lower extremities were normal.  It was also noted that no significant interval history had been noted.

Postservice treatment records consist of SSA records and VA treatment records.  Records from SSA include private treatment records from Loma Linda University Medical Center, Corona Medical Center, and Drs. D.G.D. and J.Q.V.  They also include copies of VA treatment records.  The private treatment records show frequent complaints of shortness of breath and chest pain.  Such complaints were often attributed to a variety of diagnoses, including anxiety reaction, bronchitis, and other cardiac-related disabilities.  

A chest X-ray in December 1996 found no disease in the lungs or pleura.  The heart, hilar, and mediastinal countours were normal, and no bony abnormalities were identified.  In July 1997, the Veteran complained of nausea, numbness in his arms and legs, and heartburn.  Hypertension, coronary artery disease, angina, and status post angioplasty were assessed.  In December 1997, a chest X-ray was negative for any acute cardiopulmonary disease.  
A chest X-ray in January 2003 found no active lung disease.  In March 2004, the Veteran underwent an internal medicine consultation for SSA purposes.  He presented to the examination with a history of high blood pressure, hypercholesterolemia, coronary artery disease, COPD diagnosed in November 2003, and joint pains.  On physical examination, his lungs were clear to auscultation and percussion, and there was normal excursion with respiration.  Ranges of motion for both shoulders were grossly within normal limits.  

October 2003 to July 2010 VA treatment records show that in October 2003, the Veteran established primary care with the VA system.  That same month he underwent a chest X-ray after it was noted that he had chronic breathing problems.  The impression was COPD, hiatal hernia, degenerative joint disease of the thoracic spine, and no acute infiltrate or congestive heart failure.  In January 2004, he complained of numbness in both hands and around the lips.  Early carpal tunnel syndrome was suspected, and he was referred for an electromyogram (EMG).  An EMG study of the upper extremities in February 2004, was normal.  On April 2004 Agent Orange examination it was noted in the Veteran's history that he had experienced numbness and tingling for five years, and had bursitis in the shoulder with no history of arthritis.  He had also experienced episodic shortness of breath for five years.  Following physical examination, it was opined that the Veteran's hypertension, PTSD, depression, COPD, T-rubrum of the left big toe, right ear hearing loss, and rule out degenerative joint disease of the cervical spine were unrelated to herbicide exposure.  Also in April 2004, the Veteran was scheduled for pulmonary function studies in January 2005.  A careful review of subsequent treatment records revealed no evidence that such testing was done.  

In February 2006, the Veteran complained of left shoulder pain.  He denied any trauma to the area.  On physical examination, the left shoulder was tender to palpation and there was limited range of motion due to pain.  Left shoulder pain was assessed, and he was referred for an orthopedic consultation.  In March 2006, an orthopedic surgeon provided the assessment of a severe left shoulder impingement.  

An MRI study of the left shoulder In June 2006 revealed mild acromioclavicular joint arthropathy and mild tendinosis of the subscapularis tendon.  In August 2006, he presented to the emergency room with sudden, generalized left foot pain with sharp, dull, throbbing over the left ankle and foot.  Gout in the left foot was diagnosed.  In December 2006, he was seen for follow-up of left shoulder bursitis.  After a physical examination, the bursitis was considered resolved, with intermittent right neck pain that radiated down the arm.

In March 2007, the Veteran presented for follow-up treatment of his hypertension.  He reported that he was doing well, but had noticed numbness in the tips of his fingers and toes.  It was noted that an EMG had already been ordered by his orthopedist.  This study was completed in April 2007; it showed mild median neuropathy at the right wrist.  There was no evidence of cervical radiculopathy, ulnar neuropathy, or sensory peripheral neuropathy.  On May 2007 Agent Orange examination the Veteran's lungs were clear to auscultation with no wheezes or crackles, and his extremities and neurological system were also normal.  It was noted that he had bilateral leg pains; it was felt that there was a claudication aspect to them.  In September 2009, it was noted that the Veteran's past medical history included carpal tunnel syndrome.

The foregoing evidence suggests that the Veteran does have a left shoulder disability, bilateral leg disability, bilateral hand disability, and respiratory disability (to include COPD), for which service connection may be granted if it is established that such disabilities are related to his service.  However, there is no competent evidence in the record that relates any of these disabilities to his service.  Private and VA treatment records only report the treatment and diagnoses of a left shoulder disability, bilateral leg disability, bilateral hand disability, and respiratory disability, and do not include opinions relating such disabilities to the Veteran's service.  

In his multiple correspondences to VA, the Veteran has offered no explanation as to how his left shoulder, bilateral leg, bilateral hand, and respiratory disabilities might be related to his service.  Significantly, he has not alleged that they had their onset in service, and have persisted since.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Unexplained assertions from the Veteran that his disabilities are related to his service have little, if any, probative value.  The question of medical causation, to include the question of whether a disability is related to service, is a complex medical question.  While the Veteran may provide lay evidence of etiology, he does not cite to any medical texts or treatises that support his allegation of service causation; and he does not offer any explanation of rationale for such theory.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran's claims of service connection for a left shoulder disability, a bilateral leg disability, a bilateral hand disability, and a respiratory disorder.  In such a situation, the benefit of the doubt doctrine does not apply, and the claims must be denied.

Service connection for a bilateral knee disability.

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnoses related to his knees.  On August 1970 service separation physical examination, his lower extremities were normal on clinical evaluation, and it was also noted that no significant interval history had been noted.

Postservice treatment records consist of SSA records and VA treatment records.  Records from SSA include private treatment records from Loma Linda University Medical Center, Corona Medical Center, and Drs. D.G.D. and J.Q.V.  They also include copies of VA treatment records.  The private treatment records show that in March 2004, the Veteran underwent an internal medicine consultation for SSA purposes.  He presented to the examination with a history of joint pains involving both knees (left worse than the right).  On physical examination, there were decreased ranges of motion in the left knee.  Ranges of motion for the right knee were within normal limits.  An X-ray of the left knee revealed mild degenerative disease.  

October 2003 to July 2010 VA treatment records show that in June 2004, the Veteran complained of occasional right knee pain flare-up, primarily with bending.  On physical examination, he was ambulatory with a normal gait.  He was then referred to his primary care provider for additional treatment.  During the Veteran's consultation with his primary care provider, he denied any trauma to the right knee.  Chronic bilateral knee pain was then added to the Veteran's problem list, and he was treated with nonsteroidal anti-inflammatory drugs.  The Veteran continues to be followed, most recently in June 2010, for his chronic knee pain.

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., a bilateral knee disability.  The record reflects that although the Veteran has complained of right knee pain and been treated for such, he has not been given a diagnosis for the right knee.  See March 2004 SSA internal medicine consultation & June 2004 VA treatment record.  Significantly, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of competent evidence of a current medical diagnosis of a right knee disability, service connection for such disability cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Regarding his left knee, the Veteran has been assessed as having mild degenerative disease.  See March 2004 SSA internal medicine consultation.  What he must show to establish service connection for such disability is that it is related to his service.  Significantly, there is no evidence that the degenerative disease was manifested in service or in the first postservice year; consequently, service connection for the disability on the basis that it became manifest in service and persisted, or for left knee arthritis on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

There is also no competent (medical) evidence in the record that relates the Veteran's degenerative disease in the left knee to his service.  See 38 C.F.R. § 3.303.  Private and VA treatment records only note the diagnosis of a left knee disability and report the treatment of such; they do not suggest that the disability may be related to the Veteran's service.  The only evidence in the record relating his left knee disability to his service is from the Veteran himself.  As was explained above, he is a layperson and lacks the training to opine regarding medical etiology; therefore, his unexplained and unsupported statements alleging nexus between his service and his degenerative disease in the left knee are lacking in probative value.  The Board notes also that a lengthy time interval between service and the first postservice clinical notation of a left knee disability (here, more than 30 years) is, of itself, a factor against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In the absence of any competent evidence of a nexus between the Veteran's left knee disability and his service, the preponderance of evidence is against this claim.  Accordingly, service connection for a left knee disability must also be denied.

Service connection for a deviated nasal septum.

The Veteran's STRs show that apart from June 1970, when he was seen for sinus congestion and a persistent cough, and Novahistine was prescribed, they are otherwise silent for any complaints, findings, treatment, or diagnoses related to the nose, to include mention of a deviated nasal septum.  On August 1970 service separation physical examination, clinical evaluations of his nose and sinuses were normal.  It was also noted that no significant interval history had been noted.
Postservice treatment records consist of SSA records (which include private treatment records from Loma Linda University Medical Center, Corona Medical Center, and Drs. D.G.D. and J.Q.V., and copies of VA treatment records) and October 2003 to July 2010 VA treatment records.  These records are silent for any complaints, findings, treatment, or diagnosis of a deviated nasal septum.  In March 2004, the Veteran underwent an internal medicine consultation for SSA purposes.  During this examination, it was noted that his nasal septum was in the midline.  

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., a deviated nasal septum.  The record is not only silent for any diagnosis of a deviated nasal septum, but also in March 2004, it was shown that his nasal septum was in the midline.  Significantly, the Veteran's STRs are also silent for an injury that might have resulted in a deviated nasal septum.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1719 (31st ed. 2007) (defining "deviated septum" as a "lateral malposition of the nasal septum owing to injury or a congenital malformation") (emphasis added).  In the absence of competent evidence of a current medical diagnosis of a deviated nasal septum, service connection for such disability cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

New and material evidence - Service connection for a right shoulder disability.

An October 1996 rating decision denied the Veteran's claim of service connection for a right shoulder disability, finding that such disability was not shown in (and was unrelated to) service.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

The evidence of record in October 1996 included the Veteran's March 1996 VA Form 21-526, original claim of service connection, in which he stated that he injured his right shoulder in 1968, his STRs, and the report of a September 1996 VA examination.  

The Veteran's STRs are silent for any complaints, findings, or diagnosis related to the right shoulder, to include the treatment of a right shoulder injury during service.  On August 1970 service separation physical examination, a clinical evaluation of the upper extremities was normal.  It was also noted that no significant interval history had been noted.

On September 1996 VA examination, the Veteran reported that he injured his right shoulder in 1967; this resulted in an anterior shoulder dislocation that was manually closed.  He complained of increasing intermittent anterior right shoulder pain for the past several years, and of being unable to perform overhead activities without incurring pain.  X-rays conducted in conjunction with the VA examination found no abnormality/no evidence of degenerative arthritis in the right shoulder.  After a physical examination, the examiner diagnosed mild anterior right shoulder instability with associated symptoms including anterior shoulder pain, and opined that this disability was the direct result of an injury the Veteran sustained in 1967, while in service.

Evidence received since the October 1996 rating decision includes SSA records (which include private treatment records from Loma Linda University Medical Center, Corona Medical Center, and Drs. D.G.D. and J.Q.V., and copies of VA treatment records) and October 2003 to July 2010 VA treatment records.  These records show that in December 2003, during a VA PTSD evaluation, the Veteran reported that he injured his shoulder during boot camp.  In March 2004, he underwent an internal medicine consultation for SSA purposes.  On physical examination, ranges of motion for both shoulders were grossly within normal limits.
Because the Veteran's claim of service connection for a right shoulder disability was previously denied based essentially on findings that it was not manifested in service, and that there was no evidence to suggest that it was related to his service (to include the fact that his STRs did not show a right shoulder injury in service, as alleged), for evidence to be new and material, it would have to tend to show that the Veteran's right shoulder disability had its onset in service (or that he sustained a right shoulder injury in service) or was otherwise related to his service.

The Veteran's SSA records (to include the private treatment records associated with them) and October 2003 to July 2010 VA treatment records are new as they were not previously of record; however, they are not material as they are silent for any complaints and/or treatment of a right shoulder disability.  The Veteran's allegation during his December 2003 VA PTSD evaluation that he injured his right shoulder during boot camp is cumulative to allegations made at the time of the October 1996 rating decision (and considered therein); therefore, it is not new.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since this evidence is not new, it is not necessary to determine whether it is material.  See Vargas-Gonzales, 12 Vet. App. at 327.  

In summary, there is no new evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right shoulder disability; hence, the additional evidence received does not raise a reasonable possibility of substantiating the claim, and is not material.  The preponderance of the evidence is against the Veteran's claim to reopen; therefore, it must be denied.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a bilateral leg disability is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a respiratory disorder, to include COPD, is denied.
Service connection for a bilateral knee disability is denied.

Service connection for a deviated nasal septum is denied.

The appeal to reopen a claim of service connection for a right shoulder disability is denied.


REMAND

In the January 2008 Board remand, it was noted that the Veteran had raised several claims as secondary to his PTSD, and also claimed service connection for an eye disorder as secondary to headaches.  As the Veteran had not been provided with a VCAA notice letter that advised him of the evidence and information needed to substantiate a claim for secondary service connection, the RO was instructed to provide him "with a copy of 38 C.F.R. § 3.310 and the amendment to that regulation, effective October 10, 2006."  A review of the January 2008 VCAA notice letter shows it advised the Veteran to:

[S]ubmit medical evidence on [his] current bilateral eye disorder with decreased visual acuity disability as well as evidence showing a connection between [his] bilateral eye disorder with decreased visual acuity disability and [his] service connected disability manifested by headaches condition.  We will consider service connection for your bilateral eye disorder with decreased visual acuity as secondary to your service connected disability manifested by headaches condition.  Note: Temporary or intermittent flare ups of a condition are not considered aggravation, unless the underlying condition, as contrasted by symptoms, has gotten worse.

Such notice is defective for several reasons.  First, it inaccurately states that the Veteran has established service connection for a disability manifested by headaches, when, in fact,  he has not.  Therefore, the notice letter as it relates to the Veteran's claim of service connection for a bilateral eye disorder with decreased visual acuity is inadequate.

Second, the January 2008 VCAA notice letter provides information as to how to substantiate a secondary service connection claim for only the bilateral eye disorder with decreased visual acuity.  Meanwhile, the Veteran has claimed entitlement to service connection on a secondary basis for other disabilities as well.  In particular, he claims service connection for substance abuse.  38 U.S.C.A. §§ 105(a), 1110 preclude compensation where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  However, disability compensation may be paid for an alcohol abuse disability that is due to service-service connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Such compensation is available only when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.  As noted, the Veteran is service-connected for PTSD and also claims service connection for substance abuse.  Therefore, he should be provided notice as to how to substantiate a secondary service connection claim in such matter. 

Regarding the Veteran's claims of service connection for bilateral hearing loss and tinnitus, he has not been afforded a VA examination to determine the etiology of these disabilities.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
Postservice treatment records associated with the claims file show that in an April 2004 Agent Orange examination, the Veteran was noted to have decreased hearing in the right ear.  He is competent to testify as to symptoms he experiences, including loss of hearing and ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As service records show that he served aboard a U.S. Navy vessel, and thus is presumed to have been exposed to noise trauma by such service, the Board finds that the low threshold standard in McLendon is met, and that an examination to secure a medical advisory opinion is indicated.

Regarding the Veteran's assertion that he was exposed to herbicides in service, he states that in addition to serving aboard a U.S. Navy vessel that docked in the waters off of Vietnam, he was also sent to Da Nang Airbase on a temporary duty assignment for two days to install repaired computers on downed jets.  See Veteran's letter dated March 1, 2004.  In October 2004, in response to a request for the Veteran's dates of service in Vietnam, the National Personnel Records Center (NPRC) responded, "The Veteran was attached to a Navy unit/s that could have been assigned to ship or to shore.  However, the Veteran's service record provided no conclusive proof of his physically being in-country.  For [Department of Defense] purposes the unit was credited with Vietnam service: 13-29Jun70; and 12-22Jul70."  The Board finds that such information is insufficient to establish that the Veteran was exposed to herbicides in service, and based upon the current record, it is unclear whether he was, in fact, exposed to herbicides in service.  His service personnel records show he was assigned to Attack Squadrons 122 and 155, and his STRs show he received medical treatment while serving aboard the U.S.S. Oriskany.  Development should be undertaken to determine whether the Veteran's assignments with either Attack Squadron 122 or Attack Squadron 155, or his time aboard the U.S.S. Oriskany would have exposed him to herbicide agents.  
In a November 2010 statement, the Veteran asserted that many of his claimed disabilities are related to his exposure to herbicides in service.  The Board has identified the remaining service connection claims on appeal, i.e., a disability manifested by headaches, a disorder of the nervous system (other than a disability manifested by headaches), a disability manifested by insomnia and chronic fatigue, heart disease, hypertension, a skin disability, a gastrointestinal disability, and a genitourinary disability, as disabilities that are potentially relatable to herbicide exposure.  Therefore, the Board defers further consideration of the aforementioned matters until the development regarding herbicide exposure is completed.

The Board notes that in the January 2008 VCAA notice letter (pursuant to the Board's January 2008 remand), the Veteran was advised that "heart disease is not one of the diseases presumed by law to be due to herbicide exposure in Vietnam."  However, in August 2010, during the pendency of this appeal, VA amended 38 C.F.R. § 3.309(e) to establish presumptive service connection based on herbicide exposure for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  This amendment applies to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date, as well as certain previously denied claims.  See 75 Fed. Reg. 52,202 (Aug. 31, 2010).  For the disabilities that may not be presumptively service-connected based on herbicide exposure, the Board also notes that the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for such disabilities due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Also, regarding the claims of service connection for heart disease and hypertension, in the Board's January 2008 remand, it was noted that the Veteran had, in a letter dated March 1, 2004, listed persons/medical facilities that had provided him with medical care for his heart disease and hypertension.  As there was no indication that efforts had been made to obtain records from these identified providers, the RO was directed to make reasonable efforts to obtain them.  Upon careful review of the record, it appears that while treatment records from several of the identified providers were associated with the record via the Veteran's SSA records, it does not appear that records from all of the identified providers (namely, Dr. W.S. and Western Medical Center) were obtained.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.
[The Veteran is advised that under 38 C.F.R. § 3.159(c)(1), VA will make reasonable (emphasis added) efforts to obtain relevant records not in the custody of a Federal department or agency, and that it is ultimately his responsibility to ensure that the records are received if the RO is unable to obtain them.  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the veteran in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street).  He is further advised that governing regulation provides that where evidence requested in connection with an original claim is not received within a year of the request, the claim will (emphasis added) be considered abandoned (and that the appeal in the matter would be dismissed).  See 38 C.F.R. § 3.158(a).]

Finally, regarding the rating assigned for PTSD, under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

Here, an October 2010 rating decision granted service connection for PTSD, rated 30 percent, effective from October 31, 2003.  In November 2010, the Veteran filed a timely NOD expressing disagreement with the rating assigned for his PTSD.  The RO has not issued a SOC in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The Veteran is advised that his claim of entitlement to a rating in excess of 30 percent for PTSD is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.
Accordingly, the case is REMANDED for the following:

1. 	Regarding the claims of service connection for a bilateral eye disorder with decreased visual acuity and for substance abuse, to include as on a secondary basis, the RO must send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and specifically providing him with a copy of 38 C.F.R. § 3.310.  The Veteran and his representative must be afforded an appropriate time to respond, and the RO should arrange for any further development suggested by their response(s).

2. 	The RO must also ask the Veteran to identify the provider(s) of any treatment or evaluation he has received for his claimed disabilities, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO must (as the Board's previous remand instructed) obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran in his letter dated March 1, 2004, specifically including records of treatment or evaluation he received from Dr. W.S. and Western Medical Center.  If the records are not received pursuant to the RO's request, the Veteran should be advised that ultimately it is his responsibility to ensure that these records are received.  

3. 	The RO should arrange for the Veteran to be scheduled for an audiological evaluation (with audiometric studies) to determine whether he has bilateral hearing loss and/or tinnitus and, if so, their likely etiology.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on the foregoing, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has a bilateral hearing loss disability by VA standards and/or tinnitus that is related to his service, to include as due to noise exposure therein.  The examiner should explain the rationale for all opinions.

4. 	The RO should arrange for exhaustive development to determine whether the Veteran was exposed to herbicides in service.  Such development should include, but is not limited to, ascertaining whether ship records from the U.S.S. Oriskany would document a detail on shore in Vietnam and, if so, pursue that line of development.  The RO should also seek to ascertain whether the U.S.S. Oriskany operated in Vietnam's close coastal waters for extended periods (with  crew members regularly going ashore).

The RO should make a finding of fact as to whether the Veteran was exposed to herbicides in service, and advise him of the basis for such finding.

5. 	The RO should arrange for the Veteran to be examined by an appropriate physician to determine whether his insomnia and chronic fatigue represent a distinct disability for which service-connection may be awarded, or whether they are symptoms of an underlying disease (such as the Veteran's service-connected PTSD).

6. 	The RO should also undertake any other development suggested by the development ordered above, to include a VA examination to determine the nature and etiology of the Veteran's remaining claimed disabilities, if indicated.
7. 	The RO should review the claims file and issue an appropriate SOC in the matter of the rating for PTSD.  The Veteran must be advised of the time afforded for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, it should be returned to the Board for appellate consideration, if otherwise in order.

8. 	The RO should then review the file, and re-adjudicate the claims remaining on appeal (to include an adjudication of any claims of secondary service connection raised by the record).  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


